DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:				An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.						Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  												Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 				Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.						Claim limitations, in the claim 32 cited “means for receiving…”, “means for identifying a set of time resources …”, “means for identifying a search space….”, and “means for monitoring for the PDCCH …..” and in the claim 33 cited “means for receiving…”, “means for identifying a set of time resources …”, “means for identifying a search space….”,  “means for mapping the PDCCH …..” ,and  “14means for transmitting…”,  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “An apparatus” coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 							A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For claim 32, the element doing these mean limitations is UE search space module   which it comprising at least some of its various sub-components may be implemented in hardware, or  software executed by a processor (see figs .6,7and [0131]; 
For claim 33, the element doing these mean limitations is base station search space module 1015   which it comprising at least some of its various sub-components may be implemented in hardware, or  software executed by a processor (see figs .10,11and [0156];   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.									If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.				For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).  

Allowable Subject Matter
Claim 6,26,39 and 59  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1-5,7-9 ,12-25,27-28, 31-38 ,40-42,45-58, 60-61 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Seo et al US 2020/0351924 A1

Regarding claim1 ,OHARA et al  US 2021/0037575 A1 discloses 1A method for wireless communications at a user equipment (UE), 2comprising:   							3transmitting, to a base station, a first random access (RACH) message based at 4least in part on a synchronization signal block (SSB) received by the UE on a first receive 5beam ( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]),
6identifying a set of time resources used by the base station for transmission of 7one or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB),
8identifying a search space for receiving a physical downlink control channel 9(PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET)
OHARA does not explicitly disclose wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources, monitoring for the PDCCH message in the identified search space.
Seo et al US 2020/0351924 A1 discloses  wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12monitoring for the PDCCH message in the identified search space.  
[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources, monitoring for the PDCCH message in the identified search space as taught by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim21  ,OHARA et al  US 2021/0037575 A1 discloses 1 1A method for wireless communications at a base station, comprising:  2receiving, from a user equipment (UE), a first random access (RACH) 3message based at least in part on a synchronization signal block (SSB) received by the UE on 4a first receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);  
5identifying a set of time resources used for transmission of one or more other 6SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  													7identifying a search space for the UE to receive a physical downlink control 8channel [0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 
OHARA does not explicitly disclose wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources;  11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space; and  13transmitting, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
 11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space , transmitting, to the UE, the PDCCH message according to the mapping [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources;  11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space; and  13transmitting, to the UE, the PDCCH message  Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim32 ,OHARA et al  US 2021/0037575 A1 discloses  1 An apparatus for wireless communications at a user equipment (UE), 2comprising:  						3means for transmitting, to a base station, a first random access (RACH) 4message based at least in part on a synchronization signal block (SSB) received by the UE on 5a first receive beam ( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]); 											6means for identifying a set of time resources used by the base station for 7transmission of one or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);									8means for identifying a search space for receiving a physical downlink control 9channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 						OHARA does not explicitly disclose  wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources; and  12means for monitoring for the PDCCH message in the identified search space.  
Seo et al US 2020/0351924 A1 discloses  wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 means for monitoring for the PDCCH message in the identified search space[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources; and  12means for monitoring for the PDCCH message in the identified search space as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim33  ,OHARA et al  US 2021/0037575 A1 discloses 1An apparatus for wireless communications at a base station, 2comprising:  							3means for receiving, from a user equipment (UE), a first random access 4(RACH) message based at least in part on a synchronization signal block (SSB) received by 5the UE on a first see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]); 			 					6means for identifying a set of time resources used for transmission of one or 7more other SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  8means for identifying a search space for the UE to receive a physical downlink 9control channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET).
OHARA does not explicitly disclose wherein 10the identified search space comprises time resources that are different from the identified set 11of time resources;  12means for mapping the PDCCH message to control channel elements (CCEs)  within the identified search space; and  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 6814means for transmitting, to the UE, the PDCCH message according to the 15mapping.  
Seo et al US 2020/0351924 A1 discloses wherein 10the identified search space comprises time resources that are different from the identified set 11of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); 
[0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104])..  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein 10the identified search space comprises time resources that are different from the identified set 11of time resources;  12means for mapping the PDCCH message to control channel elements (CCEs)  within the identified search space; and  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 6814means for transmitting, to the UE, the PDCCH message according to the 15mapping as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 34,OHARA et al  US 2021/0037575 A1 discloses 1 An apparatus for wireless communications at a user equipment (UE)(fig. 1. user equipment 10), 2comprising:  3a processor( fig. 12, processor 1001); 
Memory( fig. 12, memory 1002) in electronic communication with the processor; and   	5instructions stored in the memory and executable by the processor [0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125]) to cause the 6apparatus to:  
see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]),
10identify a set of time resources used by the base station for 11transmission of one or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB),
12identify a search space for receiving a physical downlink control 13channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 
OHARA does not explicitly disclose wherein 14the identified search space comprises time resources that are different from the identified set of time resources; and 16monitor for the PDCCH message in the identified search space.  
Seo et al US 2020/0351924 A1 discloses  wherein 14the identified search space comprises time resources that are different from the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 16monitor for the PDCCH message in the identified search space  [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein 14the identified search space comprises time resources that are different from the identified set of time resources; and  16monitor for the PDCCH message in the identified search space  as taught by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 54  ,OHARA et al  US 2021/0037575 A1 discloses 1 1 An apparatus for wireless communications at a base station( see fig.1 , base station20) 2comprising:  3a processor( fig. 12, processor 1001);  4memory ( fig. 12, memory 1002)in electronic communication with the processor; and  5instructions stored in the memory and executable by the processor[0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125])  to cause the 6apparatus to:  
see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);  
10identify a set of time resources used for transmission of one or more 11other SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);;  
12identify a search space for the UE to receive a physical downlink 13 control channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET),, Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 72 

OHARA does not explicitly disclose 14wherein the identified search space comprises time resources that are different from 15the identified set of time resources;  16map the PDCCH message to control channel elements (CCEs) within 17the identified search space; and  18transmit, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the identified search space comprises time resources that are different from 15the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
map the PDCCH message to control channel elements (CCEs) within 17the identified search space; and  18transmit, to the UE, the PDCCH message according to the mapping [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the identified search space comprises time resources that are different from 15the identified set of time resources;  16map the PDCCH message to control channel elements (CCEs) within 17the identified search space; and  18transmit, to the UE, the PDCCH message according to the mapping as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim65 ,OHARA et al  US 2021/0037575 A1 discloses 1 A non-transitory computer-readable medium storing code for wireless 2communications at a user equipment (UE), the code comprising instructions executable by a 3processor to:  						4transmit, to a base station, a first random access (RACH) message based at 5least in part on a synchronization signal block (SSB) received by the UE on a first receive 6beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);												 7identify a set of time resources used by the base station for transmission of one 8 or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 											74 9identify a search space for receiving a physical downlink control channel 10(PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET). 
OHARA does not explicitly disclose wherein the identified 11search space comprises time resources that are different from the identified set of time 12resources; and 13monitor for the PDCCH message in the identified search space.
Seo et al US 2020/0351924 A1 discloses  wherein the identified 11search space comprises time resources that are different from the identified set of time 12resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 monitor for the PDCCH message in the identified search space   [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including in wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources, monitoring for the PDCCH message in the identified search space by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 66,OHARA et al  US 2021/0037575 A1 discloses 1A non-transitory computer-readable medium storing code for wireless 2communications at a base station, the code comprising instructions executable by a processor 3to:  
4receive, from a user equipment (UE), a first random access (RACH) message 5based at least in part on a synchronization signal block (SSB) received by the UE on a first 6receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);;  7identify a set of time resources used for transmission of one or more other 8SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);;  9identify a search space for the UE to receive a physical downlink control 10channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET),, wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources;  13map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping.
OHARA does not explicitly disclose wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources;  13map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 11identified search space comprises time resources that are different from the  Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).


Regarding claims 2, 22, 35 and 55 the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively.
OHARA further discloses wherein the PDCCH message comprises a 2PDCCH grant for a RACH message 2 (Msg2) transmission, a PDCCH grant for a RACH 3message 3 (Msg3) transmission, a PDCCH grant for a RACH message 4 (Msg4) 4transmission, or a combination thereof [0066] Discuss the PDCCH reception for Msg2, the PDCCH reception for transmission of Msg3 and the PDCCH reception for Msg4.


Regarding claims 3, 23, 36 and 56 the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively
OHARA further discloses wherein the one or more other SSBs are 2received by the UE on receive beams that are different from the first receive beam (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D).

Regarding claims 4, 24, 37 and 57 the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively
OHARA further discloses identifying a remaining minimum system information (RMSI) search space 3corresponding to the SSB and configured via a physical broadcast channel (PBCH) 4configuration [0047] discuss Search spaces (i.e. RMSI search space) are configured from the base station 20 to the user equipment 10; Furthermore see fig.2 and [0031] wherein   The base station 20 transmits SS/PBCH block (may be referred to as SSB) at a predetermined cycle, and the user equipment 10 may receive the SS/PBCH block (S11). SS/PBCH block, wherein the user equipment 10 receives RMSI from the base station (see fig.2 step S12 and [0031]).

Regarding claims 5, 25, 38 and 58 the combination of OHARA and Seo discloses all the features with respect to claims4, 24, 37and 57, respectively
OHARA does not disclose 1 wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space.
Seo discloses 1 wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claims 7, 27, and 40 the combination of OHARA and Seo discloses all the features with respect to claims 4, 24, and 37, respectively
OHARA further discloses wherein identifying the search space further 2comprises:  3determining to implement a default search space based at least in part on an 4RMSI transmission from the base station; and  5identifying monitoring occasions for monitoring for the PDCCH message 6based at least in part on monitoring occasions of the RMSI search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied.

Regarding claims 8, 41, and 60 the combination of OHARA and Seo discloses all the features with respect to claims 1, 34, and 54, respectively .
OHARA does  not discloses wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space.
Seo discloses wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB(i.e. non overlapping),  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space by Seo in order to  monitor control channel candidates in a control resource set by  considering 

Regarding claims 9, 28, 42 and 61, the combination of OHARA and Seo discloses all the features with respect to claims 1, 21, 34and 54, respectively
OHARA does not disclose 1  2receiving, from the base station, an indication of a set of time resources for the 3search space; and  4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space..
Seo discloses 1  2receiving, from the base station, an indication of a set of time resources for the 3search space; and  4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space. ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including  2receiving, from the base station, an indication of a set of time resources for the 3search space; and  4removing time resources of the identified set of time resources from the 5indicated set  Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 12 ,and  45, the combination of OHARA and Seo discloses all the features with respect to claim1and 34, respectively
OHARA further discloses wherein identifying the search space further 2comprises:  3identifying a start of the search space based at least in part on transmitting the 4first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET); and  5identifying an end of the search space based at least in part on a response 6timer(see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window)

Regarding claim 13 and 46, the combination of OHARA and Seo discloses all the features with respect to claims12 and 45, respectively
OHARA further discloses1 wherein the response timer comprises a 2random access response (RAR) window, a contention resolution timer, or a combination 3thereof (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window).

Regarding claim 14, 31,  47 and 64, the combination of OHARA and Seo discloses all the features with respect to claims 1, 21 , 34 and 54 , respectively.
OHARA further discloses1 the first RACH message is 3transmitted in a RACH occasion corresponding to the SSB (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20. The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR WINDOW)

Regarding claim 15 and 48, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses 2selecting the first receive beam, wherein the identified search space is 3monitored using the selected first receive beam during the time resources  [0049] discuss the user equipment 10 monitoring Search space which uses CORESET #1 can perform an operation to receive a control signal with a beam with which SSB #1 is transmitted ( i.e. the first receive beam)( see[0037] SSB (beam)) ,wherein CORESET is a region which consists of multiple resource blocks in frequency direction and one, two or three OFDM symbols in time direction. For each search space, CORESET to be allocated and the time position and cycle of the CORESET are specified)   that are different 4from the identified set of time resources [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065]) ;  				5selecting a second receive beam different from the selected first receive beam[0060] discuss user equipment 10 selected SSB #2  different than ssb#1.wherein  the base station 20 transmits Msg2 with a beam based on SSB #2  , wherein ssb is beam (see[0037]); 6and 	7monitoring for at least one SSB of the one or more other SSBs using the 8selected second receive beam during the identified set of time resources[0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET for the selected SSB.  

Regarding claim 16 and 49, the combination of OHARA and Seo discloses all the features with respect to claims 15 and 48, respectively.
OHARA further discloses 2receiving the at least one SSB of the one or more other SSBs from the base 3station based at least in part on the time resources for the identified search space [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065])
OHARA does not disclose identified search space not 4overlapping with the identified set of time resources.											Seo discloses 1 2 identified search space not 4overlapping with the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including  2 identified search space not 4overlapping with the identified set of time resources, as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 17and 50, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA does not disclose receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring.
Seo disclose receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby 

Regarding claim 18 and 51, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein the one or more other SSBs comprise one or more SSBs actually transmitted by the base station (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20). 1

Regarding claim 19 and 52, the combination of OHARA and Seo discloses all the features with respect to claims 18 and 51, respectively.
OHARA further discloses 12receiving, from the base station, an indication of the one or more SSBs 3actually transmitted by the base station in remaining minimum system information (RMSI), 4other system information (OSI), a radio resource control (RRC) message, a medium access 5control (MAC) control element (CE), a handover message, or a combination thereof ( see fig.2 and [0031]The base station 20 transmits SS/PBCH block (may be referred to as SSB) at a predetermined cycle, and the user equipment 10 may receive the SS/PBCH block (S11). SS/PBCH block includes synchronization signal and a part of system information required for the initial access. The user equipment 10 receives RMSI from the base station (S12). For example, RMSI includes SIB1 information of LTE. Wherein the reception of RMSI is used for initial access (see [0080])

Regarding claim 20 and 53, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein locations of the one or more other 2SSBs are fixed (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D) ( i.e each SSB is located in fixed location beam).

Claims 10-11,29-30,43-44 and 62-63are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Seo et al US 2020/0351924 A1 in view of Lee et al US 2020/0305129 A1

Regarding claims 10, 29, 43 and 62, the combination of OHARA and Seo discloses all the features with respect to claims 9, 28, 42 and 61, respectively.
The combination of OHARA and Seo does not disclose wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and 4a subset of slots of the time window comprise the identified search space
Lee et al US 2020/0305129 A1 discloses   wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space [0154] DISCUSS search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
the combination of OHARA and Seo by including wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space ,as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Regarding claims 11, 30, 44 and 63, the combination of OHARA , Seo and lee discloses all the features with respect to claims 10, 29, 43 and 62, respectively.
The combination of OHARA and Seo does not disclose wherein the subset of slots comprises each  slot of the time window.  
Lee et al US 2020/0305129 A1 discloses wherein the subset of slots comprises each  slot of the time window [0154] DISCUSS search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Seo by including wherein the subset of slots comprises each slot of the time window,as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478